Citation Nr: 1116851	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-23 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the reduction of the disability rating for prostate cancer from 100 percent to 40 percent, effective June 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from February 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal originally from a February 2007 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2007, a statement of the case was issued in June 2007, and a substantive appeal was received in July 2007.

The Board believes additional claims have been raised by the record, either expressly by the Veteran or by references in medical records.  In several communications addressing his prostate cancer, the Veteran asserts that he is unable to engage in employment.  This raises a claim of entitlement to a total disability rating based on individual unemployability.  Further, the report of a September 2004 VA hypertension examination lists a diagnosis of coronary artery disease.  In light of the RO's prior finding that the Veteran served in Vietnam and the August 31, 2010, amendment to 38 C.F.R. § 3.309(e) adding ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents, the Board believes that a claim of service connection for coronary artery disease has been raised by the record.  See generally 75 Fed. Reg. 53202.  These matters are hereby referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, service connection for prostate cancer to include obstructive urinary symptoms was granted by a June 2004 RO rating decision with an evaluation of 100 percent, effective from March 19, 2004.  At that time, the RO informed the Veteran that an evaluation of 100 percent was assigned during active malignancy or antineoplastic therapy, and that six months following completion of treatment residual disability would be determined by findings from a VA examination conducted at that time.

The Veteran underwent a VA examination in March 2006, and in November 2006, the RO proposed to reduce the Veteran's evaluation for residuals of prostate cancer from 100 percent to 40 percent disabling.  This was effectuated in a February 2007 rating decision, effective from June 1, 2007.  The Veteran has perfected an appeal of that rating reduction.

The Veteran's prostate cancer is evaluated under the rating code for malignant neoplasms of the genitourinary system.  These are rated as 100 percent disabling while the cancer is active or while treatment is occurring.  However, the note to this rating code states that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be evaluated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In his substantive appeal, the Veteran appears to assert that the prostate cancer is still active.  He also asserts that he must change absorbent materials at least four times a day and that a 60 percent rating is warranted.  In a February 2007 statement, the Veteran reported that his VA doctor met with him in early February 2007 and agrees that his condition has not improved.  Under the circumstances, the Board believes that further development is necessary to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his prostate cancer disability since June 1, 2007.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.

The Veteran has also apparently received ongoing treatment at VA medical facilities including the VA Outpatient Clinic in Fort Meyers, Florida.  All additional pertinent treatment and laboratory records from June 2007 to the present must be obtained from such facilities.

2.  The Veteran must be afforded a VA genitourinary examination in order to determine the current severity, and the history of status changes, of the Veteran's prostate cancer.  The claims folder should be provided to the examiner for review.  Any medically indicated special tests should be conducted. 

     a)  The examiner should clearly indicate whether or not there has been any local recurrence or metastasis of prostate cancer..

     b)  The examiner should also identify any renal dysfunction or voiding dysfunction to include urine leakage, frequency, or obstructed voiding.  The examiner should also report whether the Veteran must wear absorbent materials which must be changed more than 4 times per day.  The examiner is asked to describe the Veteran's urinary frequency, if any, during the daytime and nighttime.

3.  In the interest of avoiding future remand, the RO/AMC should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.

4.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


